DETAILED ACTION
1.	This action is in response the communications filed on 05/06/2021 in which claims 1, 3-10 and 12-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (US 6,513,025 B1) in view of Chang (US 20080250265 A1) in further view of Irrera ("A Practical Approach for Generating Failure Data for Assessing and Comparing Failure Prediction Algorithms").
In regard to claims 1, 8, 9 and 10, Rosen teaches: An autonomic method for controlling an algorithm on a multi-terminal computing system, (Rosen Claim 1, "A method of operating an expert system to diagnose service affecting conditions on lines [multi-terminal] in a telecommunications network comprising:")
wherein the algorithm is configured to analyse diagnostic data for each terminal and an outcome of the analysis is a first action or a second action, the method comprising the steps of: (Rosen Fig. 1 Step 70, "Classifying the test data with the classification model associated with the selected dependability model"; Col. 3 ln. 29, "each example is tagged with a special class label."; Col. 10-12, class-label can be set to tested-ok [first action] or fault (e.g. premises-fault, network-fault) [second action])
receiving a first set of data for the multi-terminal computing system; (Rosen Col. 4 ln. 42, "A first step 10 comprises providing a set of training data. The training data could comprise, for example, telephone company subscriber loop test records. The data may be historical data and may further comprise newly acquired data. The newly acquired data may be acquired periodically, and the entire process executed periodically to take advantage of the newly acquired data.")
applying the algorithm to the first set of data to classify each terminal in the multi-terminal computing system as being associated with either the first action or second action; (Rosen Col. 4 ln. 54, "step 30, builds a classification model for each subset of the training data. A decision-tree induction test data is classified using this classification model at step 70)
prior to applying the first action and second action respectively to each terminal in the multi-terminal computing system, (Rosen Col. 5 ln. 6, "By using each classification model just in those situations for which it is the most dependable, overall accuracy is greater than that of the best single classification model for all unlabeled examples."; Col. 18 ln. 36, "Given a set of classification and dependability models this stage provides an arbitration algorithm to help classify each new unclassified example..."; each new unclassified example is labeled after being applied to both of a classification model and another dependability model.)
re-classifying (Rosen Col. 4 ln. 60, "step 40 a plurality of dependability models are constructed. At this step a decision-tree induction processing method is employed to construct a dependability model for each existing classification model."; re-classifying each of classification model using the dependability model; test data is processed using the dependability model at step 70)
	Rosen fails to teach, but Chang teaches: a first subset of terminals classified as being associated with the first action as being associated with the second action; and (Chang [0047], "The prediction model 114 can be dynamically adjusted using, e.g., the pre-failure interval "PF" as a tuning knob to achieve the optimal trade-off between the detection rate and false-alarm rate."; [0048] "Let Ntp denote the number of true positive failure predictions where predicted failures do happen. Let Nfn denote the number of false-negative failure predictions where the prediction model fails in sending out alarms."; [0050], "Let Nfp denote the false positive predictions where the prediction model sends alarms during the normal state, and Ntn denote true negative cases."; [0051] "Definition 1: The detection rate AD and false alarm rate AF are defined in a standard way as AD = Ntp / Ntp + Nfn , AF = Nfp / Nfp + Ntn ( 3 ); [0054] "Therefore, a goal is to dynamically configure each prediction model with a proper pre-failure interval PF that can maximize the reward value with a desired combination of AD and AF for achieving a fault-Nfn (predict normal, actual failure) and Ntn (predict normal, actual normal) are adjusted to determine the optimal tradeoff point. Suspicious objects are re-classified with a higher sampling rate to be associated with normal or failure state. A first subset of terminals are objects (with a higher likelihood of success value in claim 3) misclassified as normal state in the previous classification model, but now re-classified as failure state.)
	applying the first action to each terminal in the multi-terminal computing system classified as being associated with the first action, (Chang [0103], "If the state is normal or inspection times out, the object returns to working mode [applying first action] in block 924.") except the first subset of terminals, and (the first subset of terminals has been moved from normal state to failure state in the previous step)
	applying the second action to the first subset of terminals and to each terminal in the multi-terminal computing system classified as being associated with the second action; ([0102], "Fig. 9, In block 910, a state of the object is classified. If the state is failure, the object transfers to the repair mode [applying second action] in block 912.")
wherein the step of re-classifying the first subset of terminals (Rosen Col. 4 ln. 60, "step 40 a plurality of dependability models are constructed. At this step a decision-tree induction processing method is employed to construct a dependability model for each existing classification model."; re-classifying each of classification model using the dependability model; test data is processed using the dependability model at step 70)
classified as being associated with the first action as being associated with the second action includes (Chang [0101], "Referring to FIG. 9... In block 908, the adaptive sampling rate is increased on the suspicious object."; [0102] "In block 910, a state of the object is classified."; Suspicious objects are re-classified with a higher sampling rate to be associated with normal or failure state. A first subset of terminals are objects (with a higher likelihood of success value in the claim 3) misclassified as normal state in the previous classification model, but now re-classified as failure state.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rosen to incorporate the teachings of Chang by including a tunable failure management solution. Doing so would achieve customizable tradeoff between fault tolerance and resource cost. (Chang [0026], "a tunable failure management solution that can achieve customizable tradeoff between fault tolerance and resource cost based on a user defined reward function is provided.")
Rosen and Chang fail to teach, but Irrera teaches: i) predicting a likelihood of success value for each terminal classified as being associated with the first action if re-classified as being associated with the second action;  and (Irrera p. 91, right column, lines 7-10, "… Finally, the ROC curve also identifies a cut-off point [a likelihood of success value] that defines the best working condition of the predictor, i.e., the threshold value at which there is the best balance between Recall and False Positives"; p. 87, right column, lines 16-19, "… Failure prediction is particularly useful in the context of residual faults (i.e., faults that escaped the testing process) that cannot be tolerated by other fault tolerance mechanisms …"; p. 88 "The aim of software fault injection is to emulate residual faults, i.e., faults that escaped the testing phase at different system’s development levels"; The whole solution of Irrera teaches how to find residual faults using failure prediction algorithm (i.e. to find the terminals misclassified/escaped from the previous level, for example, false positives), and therefore are combined here with Rosen and Chang to teach re-classifying those misclassified terminals.)
ii) selecting the first subset of terminals to re-classify as being associated with the second action based on the predicted likelihood of success values. (Irrera Page 89, right column, last line – Page 90, left column, lines 1-4, "3. Dataset building: the dataset [subset of terminals] to be used by the failure prediction algorithms is built from the data collected, by associating failure information (labeling) residual faults, i.e., faults that escaped the testing phase at different system’s development levels"; Rosen and Chang are used to teach the reclassification.) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rosen and Chang to incorporate the teachings of Irrera by including failure prediction algorithms. Doing so would allow foreseeing incoming failures at runtime, enabling preventing their occurrence and/or mitigating their effects (Irrera — Page 87, right column, lines 14-16), and overcome the problem of evaluating classifiers when using imbalanced datasets, which is the case in the failure prediction field (Irrera — Page 91, right column, lines 2-3).
	Claims 8, 9 and 10 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claim 8, 9 and 10. In addition, Chang teaches: 
	(claim 8) A computer program product stored on a non-transitory computer readable medium and comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of Claim 1. (Chang [0032], "… the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code [instructions] for use by or in connection with a computer or any instruction execution system.")
	(claim 9) A non-transitory computer-readable data carrier having stored thereon a computer program which upon execution by a computer perform an autonomic method… (Chang [0032], "… the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system.")
	(claim 10) A computing apparatus comprising an input/output interface… an input/output interface for receiving diagnostic data relating to a multi-user computing system, and a processor configured to… (Chang [0033], "A data processing system suitable for storing and/or executing program processor coupled directly or indirectly to memory elements through a system bus... Input/output or I/O devices (including but not limited to keyboards, displays, pointing devices, etc.) may be coupled to the system either directly or through intervening I/O controllers.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rosen to incorporate the teachings of Chang by including a tunable failure management solution. Doing so would achieve customizable tradeoff between fault tolerance and resource cost. 
In regard to claims 3 and 12, Rosen, Chang and Irrera teach: The method as claimed in claim 1, wherein the step of predicting a likelihood of success value for each terminal classified as being associated with the first action if re-classified as being associated with the second action includes: (Irrera Page 91, right column, lines 7-10, "… Finally, the ROC curve also identifies a cut-off point that defines the best working condition of the predictor, i.e., the threshold value at which there is the best balance between Recall and False Positives")
i.i) identifying a first group of terminals classified as being associated with the first action that have a likelihood of success value if re-classified as being associated with the second action above a predetermined accuracy threshold; (Page 91, left column, lines 46-50, "… if the output is above... the threshold, a ... failure is predicted. Usually this threshold is adjustable, and different values lead to different behaviors of the prediction model [behaviors for identifying a first group of terminals], also impacting the predictor performance (TP, FP, etc.) …")
i.ii) identifying a second group of terminals classified as being associated with the first action that have a likelihood of success value if re-classified as being associated with the second action below the predetermined accuracy threshold;  and (Page 91, left column, lines 46-50, "… if the output is ... (or below) the threshold, a ... (or no failure) is predicted. Usually this threshold is adjustable, and identifying a second group of terminals], also impacting the predictor performance (TP, FP, etc.) …")
i.iii) assigning a first likelihood of success value to each terminal in the first group of terminals and a second likelihood of success value to each terminal in the second group of terminals. (Page 91, left column, lines 12-13, "… while classifiers (used in our case study) need a label for each sample …"; Page 91, left column, line 56 – Page 91, right column, line 1, "… The ROC is a widely accepted method for assessing the performance of binary classifiers [29], and includes the ROC-AUC metric: the measured area under the curve, which value can be between 0 and 1 …")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rosen and Chang to incorporate the teachings of Irrera by including failure prediction algorithms. Doing so would allow foreseeing incoming failures at runtime, enabling preventing their occurrence and/or mitigating their effects (Irrera — Page 87, right column, lines 14-16), and overcome the problem of evaluating classifiers when using imbalanced datasets, which is the case in the failure prediction field (Irrera — Page 91, right column, lines 2-3). 
In regard to claims 4 and 13, Rosen, Chang and Irrera teach: The method as claimed in claim 3, wherein the first subset of terminals are selected from the first group of terminals. (Irrera Page 89, right column, last line, "… the dataset to be used by the failure prediction algorithms is built from the data collected, by associating failure information (labeling) to the data, and organizing them in training and testing datasets …"; Page 91, left column, lines 7-9, "A key aspect is the labeling of the dataset, as the information on failure/non-failure must be coded in the data for training and testing purposes …")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rosen and Chang to incorporate the teachings of Irrera by including failure prediction algorithms. Doing so would allow foreseeing incoming failures at runtime, enabling preventing their occurrence and/or mitigating their effects (Irrera — Page 87, right column, 
In regard to claims 5 and 14, Rosen, Chang and Irrera teach: The method as claimed in either claim 3, further comprising the step of: re-classifying (Rosen Col. 4 ln. 60, "step 40 a plurality of dependability models are constructed. At this step a decision-tree induction processing method is employed to construct a dependability model for each existing classification model."; re-classifying each of classification model using the dependability model; test data is processed using the dependability model at step 70)
a second subset of terminals classified as being associated with the first action as being associated with the second action, (Chang [0047], "The prediction model 114 can be dynamically adjusted using, e.g., the pre-failure interval "PF" as a tuning knob to achieve the optimal trade-off between the detection rate and false-alarm rate."; [0048] "Let Ntp denote the number of true positive failure predictions where predicted failures do happen. Let Nfn denote the number of false-negative failure predictions where the prediction model fails in sending out alarms."; [0050], "Let Nfp denote the false positive predictions where the prediction model sends alarms during the normal state, and Ntn denote true negative cases."; [0051] "Definition 1: The detection rate AD and false alarm rate AF are defined in a standard way as AD = Ntp / Ntp + Nfn , AF = Nfp / Nfp + Ntn ( 3 ); [0054] "Therefore, a goal is to dynamically configure each prediction model with a proper pre-failure interval PF that can maximize the reward value with a desired combination of AD and AF for achieving a fault-tolerant cluster system with low resource cost."; [0101], "Referring to FIG. 9... In block 908, the adaptive sampling rate is increased on the suspicious object."; Nfn (predict normal, actual failure) and Ntn (predict normal, actual normal) are adjusted to determine the optimal tradeoff point. Suspicious objects are re-classified with a higher sampling rate to be associated with normal or failure state. A second subset of terminals are objects (with a lower likelihood of success value in claim 3) mis-classified as normal state in the previous classification model, but now re-classified as failure state.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rosen to incorporate the teachings of Chang by including a tunable failure management solution. Doing so would achieve customizable tradeoff between fault tolerance and resource cost. 
wherein the second subset of terminals are selected from the second group of terminals. (Irrera Page 89, right column, last line, "… the dataset to be used by the failure prediction algorithms is built from the data collected, by associating failure information (labeling) to the data, and organizing them in training and testing datasets …"; Page 91, left column, lines 7-9, "A key aspect is the labeling of the dataset, as the information on failure/non-failure must be coded in the data for training and testing purposes …")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rosen and Chang to incorporate the teachings of Irrera by including failure prediction algorithms. Doing so would allow foreseeing incoming failures at runtime, enabling preventing their occurrence and/or mitigating their effects (Irrera — Page 87, right column, lines 14-16), and overcome the problem of evaluating classifiers when using imbalanced datasets, which is the case in the failure prediction field (Irrera — Page 91, right column, lines 2-3).
In regard to claims 6 and 15, Rosen and Chang teach: The method as claimed in claim 1, wherein the multi-terminal computing system has the property that a performance criterion of a success prediction of the algorithm is not derivable for each terminal having a first action applied thereto. (Chang [0028], "The prediction model maintains an ensemble of classifiers trained with different pre-failure intervals, and dynamically selects the optimal classifier with a best tradeoff between detection rate and false-alarm rate"; [0101], "In block 908, the adaptive sampling rate is the sampling rate is adjustable to have the best tradeoff, instead of being evaluated from the performance of the model)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rosen to incorporate the teachings of Chang by including a tunable failure management solution. Doing so would achieve customizable tradeoff between fault tolerance and resource cost. 
In regard to claims 7 and 16, Rosen and Chang teach: The method as claimed in claim 6, wherein the multi-terminal computing system has the property that a performance criterion of a success prediction of the algorithm is not derivable for each terminal having the second action applied thereto, and the method further comprises the steps of: (Chang [0028], "The prediction model maintains an ensemble of classifiers trained with different pre-failure intervals, and dynamically selects the optimal classifier with a best tradeoff between detection rate and false-alarm rate"; [0101], "In block 908, the adaptive sampling rate is increased on the suspicious object"; the sampling rate is adjustable to have the best tradeoff, instead of being evaluated from the performance of the model)
re-classifying (Rosen Col. 4 ln. 60, "step 40 a plurality of dependability models are constructed. At this step a decision-tree induction processing method is employed to construct a dependability model for each existing classification model."; re-classifying each of classification model using the dependability model; test data is processed using the dependability model at step 70)
a another subset of terminals classified as being associated with the second action as being associated with the first action; and (Chang [0047], "The prediction model 114 can be dynamically adjusted using, e.g., the pre-failure interval "PF" as a tuning knob to achieve the optimal trade-off between the detection rate and false-alarm rate."; [0048] "Let Ntp denote the number of true positive failure predictions where predicted failures do happen. Let Nfn denote the number of false-negative failure predictions where the prediction model fails in sending out alarms."; [0050], "Let Nfp denote the false positive predictions where the prediction model sends alarms during the normal state, and Ntn denote true negative cases."; [0051] "Definition 1: The detection rate AD and false alarm rate AF are defined in a standard way as AD = Ntp / Ntp + Nfn , AF = Nfp / Nfp + Ntn ( 3 ); [0054] "Therefore, a goal is to dynamically configure each prediction model with a proper pre-failure interval PF that can maximize the reward value with a desired combination of AD and AF for achieving a fault-tolerant cluster system with low resource cost."; [0101], "Referring to FIG. 9... In block 908, the adaptive sampling rate is increased on the suspicious object."; Nfp (predict failure, actual normal) and Ntp (predict failure, actual failure) are adjusted to determine the optimal tradeoff point. Suspicious objects are re-classified with a higher sampling rate to be associated with normal or failure state. A another subset of terminals are objects misclassified as failure state in the previous classification model, but now re-classified as normal state.)
applying the first action to the another subset of terminals and to each terminal in the multi-terminal computing system classified as being associated with the first action, (Chang [0103], "If the state is normal or inspection times out, the object returns to working mode [applying first action] in block 924.") except the first subset of terminals, and (the first subset of terminals has been moved from normal state to failure state in the claim 1)
applying the second action to the first subset of terminals and to each terminal in the multi-terminal computing system classified as being associated with the second action, ([0102], "Fig. 9, In block 910, a state of the object is classified. If the state is failure, the object transfers to the repair mode [applying second action] in block 912.") except the another subset of terminals. (the another subset of terminals has been moved from failure state to normal state in the previous step)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rosen to incorporate the teachings of Chang by including a tunable failure management solution. Doing so would achieve customizable tradeoff between fault tolerance and resource cost.
In regard to claims 17 and 18, Rosen and Chang teach: The method as claimed in claim 1, wherein the first action includes an automatic restart of a service and (Chang [0103], "If the state is normal or inspection times out, the object returns to working mode in block 924. If the object isan operator, then the working mode includes releasing the operator from isolation in block 926, removing the temporary replacement operator in block 928 and notifying downstream operators to reconnect to the operator in block 930.") the second action includes a manual restart of the service. (Chang [0102], "In block 910, a state of the object is classified. If the state is failure, the object transfers to the repair mode in block 912. The repair mode for an operator includes getting the operator offline and diagnosing the operator in block 914.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rosen to incorporate the teachings of Chang by including a tunable failure management solution. Doing so would achieve customizable tradeoff between fault tolerance and resource cost. 
Response to Arguments
Applicant's arguments filed on 05/06/2021 with respect to the rejection of the claims under 35 U.S.S. 103 have been fully considered but they are not persuasive:
Applicant argues: (see p. 3 bottom) “However, Irrera does not in fact teach claim features i) and ii)… each of which require terminals associated with a first action being reclassified as being associated with a second action.” (see p. 4 top) “if re-classified… to re-classify … the Office Action then contradictorily alleges that Rosen and Chang are used to teach the reclassification.” (see p. 4 bottom) “… is clearly not a clear articulation of the reason(s) why the claimed invention would have been obvious or some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”
Examiner answers: The limitation before the features i) and ii) explains the scope of those features “wherein the step of re-classifying the first subset of terminals (Rosen) classified as being associated with the first action as being associated with the second action (Chang) includes: i) predicting… and ii) selecting (Irrera)” The claim requires the step for re-classifying includes i) predicting a success value and ii) selecting some terminals for re-classifying. That is, the re-classification in the features i) and ii) is required to be the same re-classification as taught by Rosen and Chang. Therefore, using Rosen and Chang to teach the re-classification step in the features i) and ii) is required by the claim.  
In the features i) and ii) (the last two limitations of claim 1) the only elements that are not taught by Rosen and Chang are predicting the success value and selecting the terminals. As explained in the previous Office Action, Rosen and Chang are used to teach the actual re-classification of terminals. Rosen and Chang do not teach the features of i) predicting a success value and ii) selecting some terminals. The particular features come from Irrera. In addition, the failure prediction algorithms in Irrera are used to teach the concept of re-classifying. Therefore, a PHOSITA would find it reasonable and obvious to combine Rosen, Chang and Irrera to teach the claimed invention.
Applicant argues: (see p. 5 top, claims 1): “There is no teaching or suggestion of Irrera's cut-off point (the alleged likelihood of success value) being predicted for each terminal classified as being associated with the first action if re- classified as being associated with the second action.”
Examiner answers: (1) the examiner relies on, as cited in the previous 103 rejection, (Rosen Col. 4 ln. 60 and Chang [0047], [0048], [0050], [0101], [0102]), Rosen and Chang to teach the reclassification feature (“for each terminal classified as being associated with the first action if re-classified as being associated with the second action”). Further, the whole solution of Irrera teaches how to find residual faults using failure prediction algorithm (i.e. to find the terminals misclassified / escaped from the 
(2) Regarding the Irrera’s cut-off point being predicted for reclassification, based on sepc. [0047]-[0049] (US20180343171A1), the performance criteria (the likelihood of success value) aiming to find a subset of lines for reclassification is defined by the AF (accuracy) and SF (sensitivity), and the performance criteria is applied to each line to assess the reclassification step. 
In Irrera (p. 91 E. Metrics) “we introduce the most used metrics [performance criteria, which can be ROC] in the context of failure prediction assessment… Three families of metrics can be used for analyzing the failure prediction algorithms [corresponds to the reclassification step]… More metrics can be defined by combining the four cases in a different manner (e.g. sensitivity, accuracy, F-Measure)… ” that is, the recommended metric is used for assessing the algorithm, and it can be also defined by the sensitivity and accuracy. Therefore, ROC’s cut-off point defined by different performance criteria (p. 91 left col. and Table III, “… Sensitivity… against 1-Specificity…”) provides an analysis for the algorithm (p. 91 left col. “The ROC is a widely accepted method for assessing the performance of binary classifiers”), and the details of the algorithm (reclassification step) is taught by Rosen and Chang.  
Applicant argues: (see p. 5 middle, claims 1): “there is no teaching or suggestion in Irrera of selecting a first subset of terminals to re-classify as being associated with a second action based on Irrera's cut of/point”
Examiner answers: (1) As mentioned above, the details of the re-classification is taught by Rosen and Chang. Further, the whole solution of Irrera teaches how to find residual faults using failure prediction algorithm (i.e. to find the terminals misclassified / escaped from the previous level, for example, false positives), and therefore are combined here with Rosen and Chang to teach re-classifying those misclassified terminals. 

Irrera teaches labeling (failure/no failure information) each of the data sample used by the prediction algorithms, and determining if the data sample is a failure or non-failure based on a decision threshold, which can be ROC’s cut-off point. (p. 91 left col. “if the output is above (or below) the threshold, a failure (or no failure) is predicted”) 
Applicant argues: (see p. 5 middle, claims 1): “Specifically cited pages 89-90 of Irrera merely disclose organizing collected data and building a data set from the collected data. It has nothing to do with re-classification…”
Examiner answers: Those collected data are used by the failure prediction algorithms, which corresponds to the reclassification step.
Applicant argues: (see p. 6 middle, claims 1): “However, these classifications in Rosen do not disclose or suggest the ‘first actions’ and ‘second actions’ of claim 1. As noted above, claim 1 requires applying the first/second action to each terminal in the multi-terminal computing system, so these first and second actions must be something that may be applied to a terminal of a multi-terminal computing system and be applied on a terminal-by-terminal basis. As opposed to the output of the algorithm classifying each terminal with either the first action or second action, and then applying the first or second action to each terminal according to its classification, the classifications of Rosen may not be applied to terminals - they are merely outcomes of a previous loop test…”
Examiner answers: In this limitation, given broadest reasonable interpretation, the claim language is “applying an algorithm” to data to classify the terminals to two sets. One set is associated 
Rosen does teaches applying classification to terminals. (See Rosen claim 1, “… thereafter applying test data on a line [terminals] in the telecommunication network… to the dependability models…”) Specifically, after the classification models are selected, applying those models (for classification) on lines (terminals) to get more data for further processing. Therefore, Rosen’s models / classifications are applied to terminals. 
Applicant argues: (see p. 7 top, claims 1): “The Office Action (page 4) improperly extracts a single word ‘re-classifying’ from this step of claim 1 and asserts that it is disclosed in one prior art document (Rosen), and that the remainder of the step, ‘a first subset of terminals classified as being associated with the first action as being associated with the second action’ is disclosed in another prior art document (Chang).”
Examiner answers: Rosen teaches multistage process including the “classify” feature with a classification model, and the “re-classify” feature with a dependability model. Because Rosen uses a dependability model to re-classify, which is not similar to the claimed invention, the examiner combined it with Chang that uses the pre-failure interval “PF,” which is based on detection rate and false-alarm rate and similar concepts to the claimed invention. That is, the method of how to re-classify is taught by Chang. Both of the prior arts teach part of the claimed invention and are analogous art as being directed to the same field of endeavor, therefore they are combined here to teach the whole limitation. 

Applicant argues: (see p. 7 middle, claims 1): “there is no ‘re-classifying’ in step 70 of Rosen, as asserted by the Office Action (page 4). This step merely relates to ‘classifying the test data with the classification model associated with the selected dependability model’. In more detail, the system uses the dependability model to indicate the highest dependability for the unlabeled example. The most dependable classification model, that is the classification model associated with the dependability model indicating the highest dependability for the unlabeled example, is chosen (see paragraph bridging columns 4 and 5). There is thus no re-classification between classifications produced by a classification model. Rosen merely selects the classification model with the most dependable classification.”
Examiner answers: In Rosen col. 4 line 48, “The next step 20 of the process involves identifying examples of the training which are most likely misclassified (mislabeled) and then applying expert knowledge or machine learning techniques to correctly label… step 30, builds a classification model for each subset of the training data.” and as cited in the last Office Action, “At step 40 a plurality of dependability models are constructed. At this step a decision-tree induction processing method is employed to construct a dependability model for each existing classification model. The dependability model predicts whether a classification model can be depended on to correctly classify a given unlabeled example.” Also, “At step 60 the dependability model indicating the highest dependability for the unlabeled example is selected.” The unlabeled (misclassified) example is first classified in the step 30 using a classification model, and then a dependability model is constructed and selected to correctly re-classify the unlabeled example. There are two stages of classification models (i.e. a classification model and a dependability model) that are used to classify the unlabeled example model, instead of single classification model (see Rosen col. 5 line 8). Accordingly, Rosen teaches multistage process (see Rosen Col. 3 line 19) that includes the “classify” feature with a classification model, and the “re-classify” feature with a dependability model.

Applicant argues: (see p. 7 bottom, claims 1): “in case the Examiner is interpreting Rosen to mean that there are a plurality of classification models each producing a particular classification (e.g. a first classification model classifying a test as ‘premises-fault’ and a second classification model classifying the test as ‘network-fault’), and the second classification model is chosen as it has a higher dependability value, that does not constitute ‘re-classifying’. The output is still the same as the output of the chosen classification model.”
Examiner answers: The example can be a first classification model classifying a test as ‘tested-ok’ and a second classification model classifying the test as ‘network-fault’, and the second classification model is chosen as it has a higher dependability value. The output is ‘network-fault’ that is different from the perspective of the first classification model (i.e. ‘tested-ok’). This explanation can also be applied to the Applicant’s example: the output is ‘network-fault,’ which is different from the perspective of the first classification model (i.e. ‘premises-fault’).  
Further, because Rosen teaches multistage classification, there are other analysis that also shows the test of multiple stages. See Rosen Col. 10 and 11. For example, (Rosen Col. 10 line 20) “IF class-label = tested-ok and some resistance condition on the loop measures < 20K Ohms THEN reject this record,” where the second test corrects the mislabeled example from ‘tested-ok’ to some other labels. This outcome is not the same as the outcome of using only one classification model. The examiner relies on the classification model and its dependability to teach the feature because it is the decision tree algorithm and therefore the most relevant process to teach the claimed invention. 
Applicant argues: (see p. 8 top, claims 1): “However, this alleged mapping doesn't make sense without the leading word, ‘re-classify’. The Examiner's alleged rationale does not consider the full step as a whole.”
Examiner answers: Rosen teaches multistage process including the “classify” feature with a classification model, and the “re-classify” feature with a dependability model. Because Rosen uses a 
Applicant argues: (see p. 8 middle, claims 1): “However, there is no disclosure or suggestion that there is a re-classification of an object from one state (normal or failure) to another state. The Office Action (page 5) alleges ‘Suspicious objects are re - classified with a higher sampling rate to be associated with normal or failure state. A first subset of terminals are objects (with a higher likelihood of success value in dependent claim 3) misclassified as normal state in the previous classification model, but now re-classified as failure state.)’. Applicant respectfully disagrees with this allegation. The step of adjusting the sampling rate on the suspicious object does not mean that the suspicious object is re-classified from normal to failure or from failure to normal. There is no teaching in Chang that discloses or suggests this.”
Examiner answers: As explained above, the examiner relies on Rosen to teach two stages of classification (i.e. classify and re-classify), and relies on Chang to teach how to re-classify (i.e. the method to re-classify), and applying the first or second action. 
In particular, Chang teaches how to re-classify (i.e. the method to re-classify, the method to change the states of the objects) by providing the pre-failure interval “PF,” instead of using the dependability model in Rosen. Chang provides the tunable solution PF. (Chang [0082], “Referring to FIG. 7, a failure prediction model adaptation is shown and explained in accordance with the present principle… Consider time intervals 710 and 712 for label 1 702 and label 2 704”). In Fig. 7, some of the pre-failure objects are classified from pre-failure in label 1 to normal in label 2 in different time intervals, as a result of adjusting the pre-failure interval. For example, Chang uses three states (e.g. (assume 6 objects) normal (O1, O2), pre-failure (O3, O4), or failure (O5)), and the pre-failure objects can be 
Applicant argues: (see p. 8 middle, claim 1): “Instead, Chang discloses in paragraphs [0101]-[0102], ‘In block 908, the adaptive sampling rate is increased on the suspicious object. In block 910, a state of the object is classified.’ Accordingly, the classification step occurs after the sampling rate adjustment so the object has not even been assigned a classification prior to the classification step - and therefore cannot be re-classified.”
Examiner answers: As explained above, the examiner relies on Rosen to teach two stages of classification (i.e. classify and re-classify), and relies on Chang to teach how to re-classify (i.e. the method to re-classify), and applying the first or second action. Therefore, the re-classification has been made in Rosen. 
Applicant argues: (see p. 8 bottom, claims 1): “if the Examiner is arguing that the object may be re-classified from a classification that was made in a previous iteration, then this re-classification is not occurring… ”
Examiner answers:
Applicant argues: (see p. 9 bottom, claims 1): “The Written Opinion issued on 06/22/2017 and the International Preliminary Report… cite Chang and other references and state that claim 2… meets the requirements of novelty (N) and inventive step (IS).”
Examiner answers: USPTO and PCT use different statutory and regulatory requirements to examine applications, therefore those inventive steps are not applicable to overcome the rejections. Further, the previous rejection for claim 2 (features i) and ii) in the current claim 1, i.e. the last two limitations in the claim 1) is rejected over the combination of Rosen, Chang and Irrera. The main prior art being used to teach the features i) and ii) is Irrera, and Rosen and Irrera are not references from the Written Opinion and the Report. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126